Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 December 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters 5th Decemr 1782
                        
                        I have been honored with your Excellency’s favor of the 30th ulto. I sincerely regret the disappointment of
                            the Allies before Gibralter—more especially as it will serve to keep alive the spirits of the English.
                        I enclose you the Copy of a letter which I recd last Night from the president of Congress—By this it appears
                            that the evacuation of Charles town would take place as soon as the Transports returned from Augustine.
                        The Express which carries this will deliver you a packet from the Chevalier de La Luzerne.
                        I wait very impatiently your Excellency’s arrival—I am never happier than when I have it in my power to
                            testify how sincerely I am Yr Excellency’s Most obt and hble servt.
                        By an arrival at New York from Charles town the place was not evacuated the 20th ulto.

                    
   30th Novemr
